Order filed August 11, 2020




                                      In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00138-CV
                                  ____________

                          GARY MILBURN, Appellant

                                        V.

 10445 GREENS CROSSING LP D/B/A SUTTER RANCH APARTMENTS,
                             Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1148611

                                   ORDER

      Appellant’s brief was due July 29, 2020. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 28. 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM



Panel Consists of Justices Spain, Hassan, and Poissant.